1      IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 PETE D. SALAZAR,

 3       Plaintiff-Appellant,

 4 v.                                                                   NO. 28,907

 5 ALFRED BACA and
 6 MARGARET CASSIDY BACA,

 7       Defendants-Appellees.


 8 APPEAL FROM THE DISTRICT COURT OF SANDOVAL COUNTY
 9 Camille Martinez Olguin, District Judge

10 Peter Everett IV
11 Albuquerque, NM

12 for Appellant

13 Fuentes & Associates, PC
14 Robert R. Fuentes
15 Rio Rancho, NM

16 for Appellees



17                              MEMORANDUM OPINION

18 CASTILLO, Judge.

19       Appellant appeals from the district court’s order entering summary judgment
 1 in favor of Appellees. This Court’s first notice proposed summary affirmance.

 2 Appellant filed a timely memorandum in opposition to the proposed disposition. We

 3 are not persuaded by Appellant’s arguments and affirm the district court.

 4        Appellant asserts that there are facts to support a special relationship between

 5 the parties, given their close and longtime, personal friendship. [MIO 2-3] However,

 6 Appellant does not cite to authority establishing a duty under these circumstances.

 7 See In re Adoption of Doe, 100 N.M. 764, 765, 676 P.2d 1329, 1330 (1984) (stating

 8 that where a party cites no authority to support an argument, we may assume no such

 9 authority exists).

10        In addition, Appellant does not respond to the fact that there was no evidence

11 of fraudulent concealment. See Hennessy v. Duryea, 1998-NMCA-036, ¶ 24, 124

12 N.M. 754, 955 P.2d 683 (“Our courts have repeatedly held that, in summary calendar

13 cases, the burden is on the party opposing the proposed disposition to clearly point out

14 errors in fact or law.”). Appellant knew when the real estate transaction closed, but

15 chose not to seek payment for his services, instead relying on Appellees’ promise to

16 pay at a later date. Thus, Appellant knew of the existence of his cause of action within

17 the statute of limitations period. Cf Kern v. St. Joseph Hosp., Inc., 102 N.M. 452, 456,

18 697 P.2d 135, 139 (1985) (stating that to toll the statute of limitations, the patient has

19 the burden of showing “that the patient did not know, or could not have known


                                               2
1 through the exercise of reasonable diligence, of his cause of action within the statutory

2 period.”). The parties’ agreement to delay payment did not toll the statute of

3 limitations.

4        For all of these reasons, and those stated in the first notice of proposed

5 disposition, we affirm.

6        IT IS SO ORDERED.



7                                                 ________________________________
8                                                 CELIA FOY CASTILLO, Judge

9 WE CONCUR:



10 _________________________________
11 MICHAEL D. BUSTAMANTE, Judge



12 _________________________________
13 MICHAEL E. VIGIL, Judge




                                              3